Citation Nr: 1617206	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  15-38 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Whether the reduction in the evaluation of service-connected hypertension from 40 percent to 10 percent effective November 1, 2014, was proper.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1984 to April 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Concerning the propriety of the reduction in rating for hypertension, when a notice of disagreement (NOD) has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC. Manlincon v. West, 12 Vet. App. 238 (1999). An NOD is timely when it is filed within one year of the adverse decision. 38 C.F.R. § 20.302. 

In this case, the RO reduced the Veteran's disability rating for hypertension from 40 percent to 10 percent in an August 2014 rating decision, effective November 2014. The Veteran responded by submitting an October 2014 statement expressing disagreement with and requesting reconsideration of the reduction, which constitutes a timely NOD. 38 C.F.R. § 20.201. 

The Board notes that, effective March 24, 2015, all NODs are required to be submitted on a standardized form. 79 Fed. Reg. 57,660 (Sept. 24, 2014) (eff. Mar. 24, 2015). However, this provision does not apply to claims that were pending at the time the change became effective. As the Veteran submitted the statement expressing disagreement with the reduction prior to the effective date of the change, the current claim was pending prior to the effective date of the change and the Board will therefore accept the October 2014 statement as a notice of disagreement. There is no indication that any further action has been taken on this issue, and therefore a remand is required for the issuance of a statement of the case and to provide the Veteran with an opportunity to perfect an appeal.

With respect to the issue of entitlement to TDIU, if VA undertakes to provide an examination, even if not required to do so, the examination must be adequate. Daves v. Nicholson, 21 Vet. App. 46, 52 (2007). In this case, VA provided an examination in February 2015 in order to determine the effect of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment. While the examiner thoroughly addressed each service connected disability individually, no opinion was provided as to whether the disabilities in combination with one another, as opposed to individually, precluded the Veteran from obtaining or maintaining employment. Thus, the opinion is incomplete and, as currently stated, inadequate for rating purposes. As such, the Board must remand for an addendum opinion so that the combined effects of the disabilities can be addressed. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue a statement of the case regarding the issue of whether the reduction in the evaluation of service-connected hypertension from 40 percent to 10 percent effective November 1, 2014, was proper.

Advise the Veteran of the procedural requirements to continue an appeal of the issue. If, and only if, the Veteran files a timely substantive appeal, the issue(s) should be certified to the Board.

2. After undertaking the development listed above to the extent possible, obtain an addendum opinion from the examiner who provided the February 2015 VA employability opinion, or another appropriate medical professional if the examiner is unavailable, addressing the functional impairment of the Veteran's service-connected disabilities with regard to his employment. 

In proffering an opinion, the examiner should review the electronic claims file and address the Veteran's functional limitations due to his service-connected disabilities, jointly, as they may relate to his ability to function in a work setting and to perform work tasks. All service-connected disabilities should be considered. The examiner must specifically take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

3. Thereafter, readjudicate the issue of entitlement to TDIU. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




